 Fill in this information to identify the case:

 Debtor 1              Jessica McColl Neilson
                       __________________________________________________________________

 Debtor 2               ________________________________________________________________
 (Spouse, if filing)

                                         __________
 United States Bankruptcy Court for the: Western     District
                                                 District     of __________
                                                          of Washington

 Case number            18-14235                         CMA
                        ___________________________________________




2IILFLDO)RUP 410S1
Notice of Mortgage Payment Change                                                                                                             12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


                   PNC Bank, N.A.
 Name of creditor: _______________________________________                                                        6
                                                                                     Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                              Date of payment change:
 identify the debtor’s account:                           0 ____
                                                         ____ 9 ____
                                                                  0 ____
                                                                      0              Must be at least 21 days after date         11/01/2020
                                                                                                                                 _____________
                                                                                     of this notice


                                                                                     New total payment:                                1,823.21
                                                                                                                                 $ ____________
                                                                                     Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
       No
      ✔ Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
      
                   the basis for the change. If a statement is not attached, explain why: ___________________________________________
                   __________________________________________________________________________________________________

                                                    513.80
                   Current escrow payment: $ _______________                       New escrow payment:                   550.83
                                                                                                               $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
      ✔
          No
          Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:         _______________%                 New interest rate:          _______________%

                   Current principal and interest payment: $ _______________       New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      ✔
          No
          Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                     New mortgage payment: $ _______________


Official Form 410S1                                          Notice of Mortgage Payment Change                                              page 1

             Case 18-14235-CMA                     Doc       Filed 09/17/20         Ent. 09/17/20 06:32:40                     Pg. 1 of 9
Debtor 1         Jessica  McColl Neilson
                 _______________________________________________________                                                18-14235
                                                                                                 Case number (if known) _____________________________________
                 First Name      Middle Name              Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

     ✔
          I am the creditor.

          I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 8/s/ Jodi Porter
     _____________________________________________________________
     Signature
                                                                                                 Date    09/17/2020
                                                                                                         ___________________




 Print:             Jodi Porter
                    _________________________________________________________                    Title   Bankruptcy   Specialist
                                                                                                         ___________________________
                    First Name                      Middle Name         Last Name



 Company            PNC Bank, N.A.
                    _________________________________________________________



 Address            3232 Newmark Drive
                    _________________________________________________________
                    Number                 Street

                    Miamisburg                       OH      45342
                    ___________________________________________________
                    City                                                State       ZIP Code



 Contact phone      866-754-0659
                    ________________________                                                            bankruptcy@pnc.com
                                                                                                 Email ________________________




Official Form 410S1                                                   Notice of Mortgage Payment Change                                             page 2

            Case 18-14235-CMA                            Doc          Filed 09/17/20           Ent. 09/17/20 06:32:40              Pg. 2 of 9
                                               REPRESENTATION OF PRINTED DOCUMENT




                                                                                                LOAN NUMBER:
                                                                                                   PREPARED: September 10, 2020

           JESSICA NEILSON
           33011 36TH AVE SW
           FEDERAL WAY WA 98023-2615
                                                                                                CUSTOMER SERVICE 1-800-822-5626

                                                                                                             pnc.com/homehq


                                                               Your Escrow Summary
Real Estate Settlement Procedures Act (RESPA) guidelines require us to provide you with an Annual Escrow Analysis Statement which includes all of
your escrow disbursements from the previous year, as well as your estimated escrow disbursements for the upcoming year. All of the information that is
provided on your enclosed annual escrow analysis statement is regulated by RESPA and cannot be changed. In an effort to simplify the escrow account
information and monthly payment information that is calculated on the original document, we have also included this summary which will provide you with
a quick snapshot of your actual escrow analysis statement. Please note that increases or decreases in your property taxes and/or insurance premiums
will result in a change in your monthly payment amount, and may result in an escrow shortage or surplus.



                                                      New Monthly Payment                               Current Monthly Payment

Payment Effective Date                                     November, 2020                                      November, 2019
Payment Amount                                                  $1,823.21                                           $1,786.18

Monthly Payment Breakdown                             New Monthly Payment                               Current Monthly Payment

Principal & Interest                                              $1,272.38                                            $1,272.38
Escrow Items                                                        $534.27                                              $513.80
Escrow Surplus/Shortage Amount                                       $16.56                                                $0.00
Total Monthly Payment                                             $1,823.21                                            $1,786.18

Monthly Escrow Collection Amount                      New Monthly Collection Amount                     Current Monthly Collection Amount

Monthly Tax Amount                                                   $325.18                                             $300.57
Monthly Insurance Amount                                              $69.59                                              $73.73
Monthly MIP/PMI Amount                                               $139.50                                             $139.50
Monthly Surplus/Shortage Amount                                       $16.56                                               $0.00
Total Monthly Escrow Amount                                          $550.83                                             $513.80

Annual Escrow Collection Amount                       New Annual Collection Amount                      Current Annual Collection Amount

Annual Tax Amount                                                 $3,902.20                                            $3,606.88
Annual Insurance Amount                                             $835.11                                              $884.79
Annual MIP/PMI Amount                                             $1,674.00                                            $1,674.00
Total Annual Escrow Collection Amount                             $6,411.31                                            $6,165.67




   Please see reverse for more information and Frequently Asked Questions about escrow
   analysis.




Case 18-14235-CMA                           Doc           Filed 09/17/20                   Ent. 09/17/20 06:32:40                            Pg. 3 of 9
                                               Frequently Asked Questions
 Why did my payment change?
    An increase or decrease in your payment may be a result of an increase or decrease in your
   property taxes and / or insurance premiums and may result in an escrow shortage or surplus. An
   increase or decrease in your taxes may be due to a property reassessment, a change in the tax
   rate, a change in an exemption or a special assessment. An increase or decrease in your hazard
   insurance premium may be caused by a change in / or amount of your insurance coverage, or an
   increase in your insurance rate.

 Can my mortgage company provide me with information concerning why there were changes in
 my tax payments, special assessments, or insurance premiums?
    We apologize but your mortgage company does not have information as to why your taxes
    insurance or special assessments have changed. Please contact your local tax office or your
    insurance agent for further assistance.

 What should I do if I receive a tax bill?
   If you have an escrow account for taxes and the bill is for the current taxes due, we will obtain the
   tax bills from the tax collector. If you have an escrow account for taxes and the tax bill is for
   delinquent taxes due, please call us at 1-800-822-5626. If it is necessary to send a copy of your tax
   bill to us, please include your loan number and forward it to:

                                                          PNC Bank
                                                          Attn: Tax Department-B6-YM13-01-7
                                                          P.O. Box 1804
                                                          Dayton, OH 45401-1804

      •     PA, CA, VA, MD, NJ, ID, IA, ME, and CT Customers: Supplemental or special / additional
            assessment tax is not escrowed. You will be responsible for paying these bills.

 What should I do if I receive an insurance renewal notice and a bill requesting payment?
   If you have an escrow account for insurance, please forward a copy of your bill with your loan
   number to:
                                 PNC Bank, National Association
                                 ISOA ATIMA
                                 P.O. Box 7433
                                 Springfield, OH 45501
                                 888-229-5429

 If there is a shortage in my escrow account, what should I do?
     You may pay the shortage in your escrow account using the coupon attached to the escrow
      analysis. Upon receipt of the payment of the shortage, we will adjust your payment to reflect the
      lower payment amount. If you choose not to pay the shortage, the shortage will be spread over the
      next 12 months, interest free. In either case, your payment will be adjusted to reflect the new
      amount. If you currently use a coupon book for remitting your payment, a new book will be sent to
      you within 20 days of the original escrow analysis.

 My payment is deducted from my checking account each month, if my payment changed do I
 need to do anything to adjust the payment amount currently being deducted?
    If your payment is deducted from your checking account each month, the new payment amount will
    automatically be deducted from your account.

 For future reference, please note the following methods available for you to contact us:


           Website / Online Loan Information                                     Voice Connect / Customer Service
     Account Access 24 hours a day – 7 days a week                              Convenient • Toll-Free • Easy-To-Use
               pnc.com/homehq                                                         1-800-822-5626

 Mailing Addresses:
             Customer Service Inquiries                                              Overnight / Express Mail
                                                                                            Payments
                     PNC Bank
          Attn: Customer Service Research                                                     PNC Bank
                    B6-YM07-01-7                                                      Attn: Payment Processing
                   P.O. Box 1820                                                         20500 Belshaw Ave.
               Dayton, OH 45401-1820                                                    Carson, CA 90746-3506

 PNC Bank, a division of PNC Bank, National Association


Case 18-14235-CMA                             Doc           Filed 09/17/20     Ent. 09/17/20 06:32:40       Pg. 4 of 9
                                                                 REPRESENTATION OF PRINTED DOCUMENT
                                                   P.O. Box 1820                                 ESCROW ACCOUNT
                                                   Dayton, Ohio 45401-1820                    DISCLOSURE STATEMENT
                                                   Website: pnc.com/homehq
                                                   Customer Service 1-800-822-5626                                                 LOAN NUMBER:
                                                                                                                                          DATE:                        September 10, 2020

                                                                                                                                   PROPERTY ADDRESS:
                                                                                                                                      33011 36TH AVE SW
                                                                                                                                      FEDERAL WAY, WA 98023


                   JESSICA NEILSON
                   33011 36TH AVE SW
                   FEDERAL WAY WA 98023-2615




    CURRENT MONTHLY MORTGAGE PAYMENT
    Principal & Interest                                                           1,272.38          Æ                          NEW PAYMENT INFORMATION
                                                                                                                   Principal & Interest                                                          1,272.38

                                                                                                     Æ
    Escrow                                                                           513.80                        Escrow                                                                          534.27
    Total Payment                                                                  1,786.18                        Prorated Escrow Shortage                                                         16.56
                                                                                                                   Total Payment                                                                 1,823.21

                                                                                                     Æ
                                                                                                                   New Payment Effective Date                                                    11/01/20



                                                                              COMING YEAR ESCROW PROJECTION
   This statement provides a detailed summary of activity related to your escrow account. PNC Bank maintains your escrow account to pay such items as property taxes,
   insurance premiums, and mortgage insurance.
   This section lists a 12-month running escrow balance to determine the appropriate target balance and to determine if a shortage or surplus exists. This is a projection of the
   anticipated activity in your escrow account for the coming 12 months.

     ANTICIPATED ESCROW DISBURSEMENT                                         PAYMENTS                                                              PAYMENTS              CUR BAL              REQ BAL
                                                               MONTH        TO ESCROW                       DESCRIPTION                          FROM ESCROW           PROJECTION           PROJECTION
 MORTGAGE INS                                  $1,674.00
                                                                                                         BEGINNING BALANCE                                                   521.07              789.61
 COUNTY TAX                                    $3,902.20
                                                               November              534.27                       PMI                                        139.50            915.84             1,184.38
 HAZARD INS                                     $835.11
                                                               December              534.27                       PMI                                        139.50          1,310.61             1,579.15
                                                               January               534.27                       PMI                                        139.50          1,705.38             1,973.92
                                                               February              534.27                       PMI                                        139.50          2,100.15             2,368.69
                                                               March                 534.27                       PMI                                        139.50          2,494.92             2,763.46
                                                               April                 534.27                       PMI                                        139.50          2,889.69             3,158.23
 TOTAL DISBURSEMENTS                           $6,411.31
                                                               April                                           COUNTY TAX                                  1,951.10            938.59             1,207.13
 DIVIDED BY 12 MONTHS                                          May                   534.27                       PMI                                        139.50          1,333.36             1,601.90
                                                               June                  534.27                       PMI                                        139.50          1,728.13             1,996.67
 MONTHLY ESCROW DEPOSIT                          $534.27       July                  534.27                       PMI                                        139.50          2,122.90             2,391.44
                                                               August                534.27                       PMI                                        139.50          2,517.67             2,786.21
   CALCULATION OF ESCROW ADJUSTMENT                            September             534.27                       PMI                                        139.50          2,912.44             3,180.98
                                                               October               534.27                       PMI                                        139.50          3,307.21             3,575.75
 BEGINNING PROJECTED BALANCE                     $521.07       October                                         COUNTY TAX                                  1,951.10          1,356.11             1,624.65
 BEGINNING REQUIRED BALANCE                      $789.61       October                                         HAZARD INS                                    835.11            521.00 *             789.54 **
                                                                                                                    (Continued on the following page)

 ESCROW SHORTAGE                                 $198.73
                                                                                                               MORE INFORMATION ON REVERSE SIDE
The required minimum balance allowed by
federal law (RESPA) is two times your monthly
escrow payment (excluding MIP/PMI), unless
your mortgage document or state law specifies
a lower amount.



                                                                               IMPORTANT MESSAGES
  Make your check, money order or cashier's check payable to PNC Bank. All Payments must be funds from a U.S. Bank Account and are subject to PNC's acceptance. Do NOT
  send cash by mail.




We understand that you have filed for bankruptcy and have not yet received a discharge. None of the information requested in this statement will be used for the collection of any debts or for purposes
prohibited by the Bankruptcy Code or other applicable Federal or state law.




                                                                                  INTERNET REPRINT
                                                                              ESCROW SHORTAGE COUPON

                                                                                                             Account Number:                                   Shortage Amount: $198.73
Customer Name: JESSICA NEILSON
                                                                                                             If you wish to pay the shortage amount in full, please mail a check for the
                                                                                                             shortage amount, along with this coupon, in the envelope provided. When
         PNC BANK                                                                                            paying your escrow shortage, please do not make your payment via electronic
                                                                                                             on-line banking, as it will not be applied directly to escrow. Payment should be
         PO BOX 54828
                                                                                                             remitted no later than 15 business days after receipt of this notification. Your
         LOS ANGELES CA 90054-0828                                                                           new monthly mortgage payment will be reduced to $1,806.65 once you pay the
                                                                                                             shortage amount. In order to avoid a delay in the processing of your
                                                                                                             payment, please DO NOT include your mortgage payment with the
                                                                                                             shortage payment.




        This is a copy of your escrow shortage coupon. If you cannot find your original statement, please contact Customer Service at
        800-822-5626 to request a new statement or click the link above to pay your escrow shortage online. Please DO NOT print and mail a
        copy of this coupon with your payment, because it may cause a delay in the posting of your payment.
Case 18-14235-CMA                                           Doc               Filed 09/17/20                             Ent. 09/17/20 06:32:40                                          Pg. 5 of 9
                                                                   ESCROW ACCOUNT DISCLOSURE STATEMENT
        LOAN NUMBER:                                                                                                                                       DATE: September 10, 2020

        Your projected escrow balance as of 10/31/20 is $521.07. Your required beginning escrow balance, according to this analysis, should be $789.61. This
        means you have a shortage of $198.73. We have divided the shortage interest-free, over 12 months. If you choose to pay the shortage in full, then your
        new monthly mortgage payment will be reduced to $1,806.65.
        Once during this analysis period, your required escrow balance should be reduced to a target balance of $789.54, as it does in October. Under Federal law,
        your target balance should not exceed an amount equal to two months of escrow payments for taxes and insurance, unless your mortgage document or
        state law specifies a lower amount.

        Projected Activity from the Previous Analysis
        This is a projection of the activity for your escrow account from the Previous Analysis. This projection was based on the disbursements anticipated to be
        made from your escrow account. Compare this projection to the actual escrow activity in the Account History (summarized below).
        The escrow payment in this projection may not equal the escrow payment in the Account History if an adjustment was made to collect a shortage or refund
        a surplus.
        Adjustments to the payment and differences between the anticipated and actual disbursements may prevent the actual balance from reaching the projected
        low escrow balance.
            Date                                       Description                                        Payments                       Disbursements                                                                                                          Balance
                                                       BEGINNING BALANCE                                                                                                                                                                                         748.67
         11/19                                         PMI                                                  513.80                                139.50                                                                                                       1,122.97
         12/19                                         PMI                                                  513.80                                139.50                                                                                                       1,497.27
         01/20                                         PMI                                                  513.80                                139.50                                                                                                       1,871.57
         02/20                                         PMI                                                  513.80                                139.50                                                                                                       2,245.87
         03/20                                         PMI                                                  513.80                                139.50                                                                                                       2,620.17
         04/20                                         PMI                                                  513.80                                139.50                                                                                                       2,994.47
         04/20                                         COUNTY TAX                                                                               1,803.44                                                                                                       1,191.03
         05/20                                         PMI                                                  513.80                                139.50                                                                                                       1,565.33
         06/20                                         PMI                                                  513.80                                139.50                                                                                                       1,939.63
         07/20                                         PMI                                                  513.80                                139.50                                                                                                       2,313.93
         08/20                                         PMI                                                  513.80                                139.50                                                                                                       2,688.23
         09/20                                         PMI                                                  513.80                                139.50                                                                                                       3,062.53
         10/20                                         PMI                                                  513.80                                139.50                                                                                                       3,436.83
         10/20                                         COUNTY TAX                                                                               1,803.44                                                                                                       1,633.39
         10/20                                         HAZARD INS                                                                                 884.79                                                                                                         748.60 **
        TOTAL                                                                                             6,165.60                              6,165.67

        Account History
        This is a statement of actual escrow account activity from September 2019 through October 2020. Compare it to the Projected Activity from the Previous
        Analysis which appears above the Account History.
        Your total mortgage payment during the past year was $1,786.18 of which $1,272.38 was your Principal and Interest payment and $513.80 was your escrow
        payment.
             Date                  Description                                             Payments                Disbursements                    Balance
                                   BEGINNING BALANCE                                                                                                -793.49
            09/19                  PMI                                                                                      139.50                   994.06
            09/19                  HAZARD INS                                                                               884.79                   109.27
            10/19                  PMI                                                     1,040.18                         139.50                 1,009.95
            10/19                  COUNTY TAX                                                                             1,803.44                  -793.49
            11/19                  PMI                                                                                      139.50 *                -932.99
            12/19                                                                            520.09                                *                -412.90
            12/19                  PMI                                                                                      139.50 *                -552.40
            01/20                                                                            520.09                                *                 -32.31
            01/20                  PMI                                                                                      139.50 *                -171.81
            02/20                                                                          1,033.89                                *                 862.08
            02/20                  PMI                                                                                      139.50 *                 722.58
            03/20                                                                          1,027.60                                *               1,750.18
            03/20                  PMI                                                                                      139.50 *               1,610.68
            04/20                  COUNTY TAX                                                                             1,951.10 *                -340.42
            04/20                  PMI                                                                                      139.50 *                -479.92
            05/20                                                                            513.80                                *                  33.88
            05/20                  PMI                                                                                      139.50 *                -105.62
            06/20                                                                            513.80                                *                 408.18
            06/20                  PMI                                                                                      139.50 *                 268.68
            07/20                                                                            513.80                                *                 782.48
            07/20                  PMI                                                                                      139.50 *                 642.98
            08/20                                                                            513.80                                *               1,156.78
            08/20                  PMI                                                                                      139.50 *               1,017.28
            09/20                  PMI                                                     2,055.20 e                       139.50 e               2,932.98
            10/20                  PMI                                                       513.80 e                       139.50 e               3,307.28
            10/20                  COUNTY TAX                                                                             1,951.10 *e              1,356.18
            10/20                  HAZARD INS                                                                               835.11 *e                521.07
         TOTAL                                                                             8,766.05                       9,378.54
        * Indicates a difference from projected activity either in the amount or the date.

O                                                                  O                                          O                                                   O
    R                                                                  R                                         R                                                        R
     IG                                                                 IG                                         IG                                                                                      IG
                                                                                                                                                                                                                                                                                    X
                                                                                                                                                                                                                DO NOT WRITE, STAMP OR SIGN BELOW THIS LINE




         IN                                                                 IN                                         IN                                                                                                                                     IN
                                                                                                                                                                     




                 A                                                              A                                         A                                                                                                                                     A
                                                                                                                                                                     RESERVED FOR FINANCIAL INSTITUTION USE 




                        L                                                        L                                          L                                                                                                                                      L
                                 D                                                   D                                          D                                                                                                                                      D
                                      O                                                  O                                          O                                                                                                                                      O
                                          C                                               C                                          C                                                                                                                                      C
                                           U                                                 U                                          U                                                                                                                                      U
                                              M                                                  M                                          M                                                                                                                                      M
          “ORIGINAL DOCUMENT”.
          clearly see the words
          Do not cash if you do not




                                                  EN                                              EN                                         EN                                                                                                                                     EN
                                                    T                                                 T                                          T                                                                                                                                      T
O                                                                  O                                         O                                                   O
 R                                                                  R                                          R                                                   R
    IG                                                                 IG                                         IG                                                                        IG
        IN                                                                 IN                                        IN                                                                                                                             IN
              A                                                              A                                          A                                                                                                                                      A
                     L                                                           L                                          L                                                                                                                                      L
                              D                                                      D                                          D                                                                                                                                      D
                                      O                                               O                                          O                                                                                                                                      O
                                       C                                                 C                                          C                                                                                                                                      C
                                          U                                                  U                                          U                                                                                                                                      U
                                              M                                               M                                          M                                                                                                                                      M
                                               EN                                                EN                                         EN                                                                                                                                     EN
                                                   T                                                 T                                          T                                                                                                                                      T
    Case 18-14235-CMA                                                  Doc               Filed 09/17/20           Ent. 09/17/20 06:32:40                                                                                                                      Pg. 6 of 9
                                                                                             REPRESENTATION OF PRINTED DOCUMENT


                                                                                                     Loan Number:
                                                                                                     Statement Date:   09/10/20




                                             Account Projections
                                                      (Continued)
             PAYMENTS                                                        PAYMENTS     CUR BAL        REQ BAL
MONTH       TO ESCROW                     DESCRIPTION                     FROM ESCROW   PROJECTION     PROJECTION
* The projected escrow balance at the low point.
** The lowest balance the escrow account should attain during the projected period.
 ** Required minimum escrow balance.
 "e" Indicates estimates for future payments or disbursements.
 If you have any questions about this analysis statement, please visit us at pnc.com/homehq to send us an email, write to us at PNC Bank; Attention:
 Customer Service Research; B6-YM07-01-7, PO Box 1820; Dayton, OH 45401 or call our Customer Service Department toll free number 1-800-822-5626.




     Case 18-14235-CMA                                 Doc            Filed 09/17/20                    Ent. 09/17/20 06:32:40               Pg. 7 of 9
                                                                           INTERNET REPRINT
                        Disclosure required by the Federal Homeowners Protection Act of 1998
                                                Notice Concerning Private Mortgage Insurance
 If your loan closed prior to July 29, 1999:
 Your mortgage loan has Private Mortgage Insurance (PMI). PMI protects lenders and others against financial loss when borrowers default.
 Charges for the insurance are added to your loan payments. Under some circumstances you may be able to cancel PMI, either with the consent
 of the lender or in accordance with state law. For information about PMI cancellation, contact us toll free by phone or by a written request.

                                                     Private Mortgage Insurance Disclosure
 If your loan closed on or after July 29, 1999 and is an owner occupied single family dwelling:
 Private Mortgage Insurance: Your mortgage loan requires Private Mortgage Insurance (PMI). PMI protects lenders and others against
 financial loss when borrowers default. Charges for the insurance are added to your loan payments. Under certain circumstances, federal
 law gives you the right to cancel PMI or requires that PMI automatically terminate. Cancellation or termination of PMI does not affect any
 obligation you have to maintain other types of insurance.
 Borrower Requested Cancellation of PMI: You have the right to request that PMI be canceled on or after either of these dates: (1) the date
 the principal balance of your loan is first scheduled to reach 80% of the original value of the property or (2) the date the principal balance
 actually reached 80% of the original value of the property. PMI will only be canceled on these dates if (1) you submit a written request for
 cancellation; (2) you have a good payment history (see below for explanation); and (3) we receive at your expense and through an appraiser
 chosen by PNC Bank, evidence that the value of the property has not declined below its original value, and certification that there are no
 subordinate liens on the property. A “good payment history” means no payments 60 or more days past due within two years and no payments
 30 or more days past due within one year of the cancellation date. “Original value” means the lesser of the contract sales price of the property
 or the appraised value of the property at the time the loan was closed. In order to determine if you are eligible for borrower requested
 cancellation of PMI, or to order an appraisal for PMI deletion, contact us toll free by phone or by a written request.
 Automatic Termination of PMI: If you are current on your loan payments, PMI will automatically terminate on the date the principal balance
 of your loan is first scheduled to reach 78% of the original value of the property. Please note: This date is scheduled based off your original
 amortization schedule (if a fixed rate mortgage) or your current amortization schedule (if an adjustable rate mortgage) and the date does
 not change due to principal balance reductions. If you are not current on your loan payments as of that date, PMI will automatically
 terminate when you thereafter become current on your payments. In any event, PMI will not be required on your mortgage loan beyond the
 date that is the midpoint of the amortization period for the loan if you are current on your payments on that date.
 If your loan closed on or after July 29, 1999, and the property securing your mortgage loan was a vacation or second home,
 investment property, 2-4 family or other multifamily dwelling:
 The conditions for canceling Private Mortgage Insurance (PMI) for loans secured by vacation or second homes, investment properties, 2-4
 family dwellings, or other multifamily dwellings are not covered under the Homeowners Protection Act and may be changed at any time (unless
 otherwise required by state law). To determine if you are eligible to cancel PMI on your loan or to obtain further information about PMI cancellation,
 please contact us by internet, toll free by phone, or by a written request.
 If your home is located in California:
 Additional accountings may be requested by the mortgagor, trustor, or vendee pursuant to Civil Code 2954. In addition, if you have Private
 Mortgage Insurance (PMI) on your loan, and if certain conditions are satisfied, you may be able to cancel the PMI coverage. Please contact
 us for additional information concerning your cancellation rights, if any. This notice satisfies the requirements of California Civil Code
 Section 2954.6. (Effective July 1, 2002, borrowers may be able to cancel the PMI based upon various factors, including appreciation of
 value of the property derived from a current appraisal performed by an appraiser selected by the lender or servicer and paid for by the
 borrower). For information about PMI cancellation, please contact us by internet, toll free by phone, or by a written request.

                                         Disclosure Required by Minnesota Statutes Section 47.207
 If you currently pay private mortgage insurance premiums, you may have the right under federal law or Minnesota law to cancel the insurance
 and stop paying premiums. This would reduce your total monthly payment.
 You may have the right to cancel private mortgage insurance if the principal balance of your loan is 80% or less of the current market value
 of your home. Under Minnesota law, the value of your property can be determined by a professional appraisal. You need to pay for this
 appraisal, but in most cases you will be able to recover this cost in less than a year if your mortgage insurance is canceled.
 If you wish to learn whether you are eligible to cancel this insurance, please use our secure website, contact us toll free by phone or write to us.



                How to contact us:

                            Call Customer Service at 1-800-822-5626, Monday-Thursday, 8:00 a.m. - 9:00 p.m. and
                            Friday 8:00 a.m. - 5:00 p.m. ET.

                            Visit pnc.com/homehq and click Customer Service & Support to access account information,
                            make payments and more - 24/7.

                            PNC Bank
                            P.O. Box 8736
                            ATTN: PMI Department - B6-YM13-01-5
                            Dayton, Ohio 45401-8736




Case 18-14235-CMA                         Doc          Filed 09/17/20                  Ent. 09/17/20 06:32:40                         Pg. 8 of 9
                                  UNITEDSTATESBANKRUPTCYCOURT
                                  Western District of Washington (Seattle)


 INRE: Jessica McColl Neilson                       CaseNo. 18-14235
                                                      JudgeChristopher M Alston
                                                      Chapter13



                                      CERTIFICATEOFSERVICEOF
                                  NoticeofMortgagePaymentChange

  I,theundersigned,herebycertifythat,on 09/17/2020
                                                         ,atrueandcorrectcopyoftheNotice
ofMortgagePaymentChangewaselectronicallyserveduponthefollowingusingtheCourt’s
CM/ECFsystem:

Debtor’sAttorney:Christina L Henry
Trustee:Jason Wilson-Aguilar
OfficeoftheUnitedStatesTrustee

  Further,Icertifythat,on 09/17/2020
                                         ,atrueandcorrectcopyoftheNoticeofMortgage
PaymentChangewasforwardedviaU.S.Mail,firstclasspostageprepaidandproperly
addressed,tothefollowingattheaddressshownbelow:

                                       33011 36th Ave SW
Jessica McColl Neilson
                                       Federal Way, WA 98023




                                                                  By:/s/JodiPorter
                                                                  JodiPorter
                                                                  PNCBank,N.A.
                                                                  3232NewmarkDrive
                                                                  Miamisburg,OH45342
                                                                  866Ͳ754Ͳ0659




   Case 18-14235-CMA           Doc       Filed 09/17/20      Ent. 09/17/20 06:32:40      Pg. 9 of 9
